DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front wall as recited by claims 14-15 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 112 has been used to designate both a panel and a crotch point in para. 
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.”  However, the specification have a plurality of terms which are not clear, concise and exact. 
First, the specification is replete with terms "underwear liner", "underwear", "liner", "underwear (102)", and "liner (102)", which are not clear.  The above terms appear to refer to the same structure according to the drawings; however, the written description fails to set forth that the terms are interchangeable. 
Second, the specification, in paragraph 0013, defines the term "fixed-waist" as the waist of a garment that do not contain elastic or are not stretchable. However, in the same paragraph 0013 immediately after the above definition, the specification states that the waistband of a fixed-waist short (107) is constructed from a non-stretch or stretch material, which means the fixed waist can be made of a stretch material thereby the waist is stretchable.  Therefore it is unclear whether the fixed-waist is stretchable or not, or can be both.
The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112.
In addition, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 8, there is no antecedent basis in the specification for "the undergarment and the fixed-waist short having a shared rear waistband that extends from where the undergarment attaches to the fixed-waist short at each side";
In claim 9, there is no antecedent basis in the specification for "clean stitching the partial waistband to the fixed-waist short". 
Claim Objections 
Claims 1, 8, 11 and 15 are objected to because of the following informalities:
In claim 1, line 8, "fixed-waist short" appears to read "the fixed-waist short";
In claim 8, line 8, "fixed-waist short" appears to read "the fixed-waist short";
In claim 11, line 2, "synthetic or synthetic blend" appears to read "a synthetic or a synthetic blend";
In claim 15, line 9, "fixed-waist short" appears to read "the fixed-waist short".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-20 recite the term "fixed-waist", which renders the claim indefinite.  However, the claims do not define the term "fixed-waist".  Further, as addressed previously, the original disclosure fails to provide a clear meaning of the term "fixed-waist" in para. 0013.  For examination purposes, per broadest reasonable interpretation, examiner has interpreted the term "fixed-waist" means the waist is fixed in a dimension, either longitudinally or transversely.
Claim 1 recites the limitations "the top front half", "the rear top portion", "the bottom", and "the rear".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 1 recites a first limitation "wherein the undergarment's partial waistband extends along the top front half of the undergarment and is not attached to the fixed-waist short" and a second limitation "the undergarment's partial waistband being attached to the fixed-waist short's waistband at both sides of fixed-waist short", which render the claim indefinite.  The recited limitations appear to claim that the partial waistband is both attached and not attached to the fixed-waist short.  It is noted that the fixed-waist short's waistband is a portion of the fixed-waist short.  For examination purposes, based on the original disclosure, the claimed feature has been interpreted as a central portion of the undergarment's partial waistband not attached to the fixed-waist short.
	Claim 2 recites the limitation "the underwear". There is insufficient antecedent basis for this limitation in the claim.	
Claim 6 recites the limitation "polyester or synthetic or synthetic blend", which renders the claim indefinite. It is noted that a polyester is also a synthetic material; therefore the claimed concept of the limitation is unclear.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 7 recites the limitation "the attachment".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 recites the limitations "the top front half", "the rear top portion", "the bottom", and "the rear".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 8 recites a first limitation "wherein the undergarment's partial waistband extends along the top front half of the undergarment and is not attached to the fixed-waist short" and a second limitation "the undergarment's partial waistband being attached to the fixed-waist short's waistband at both sides of fixed-waist short", which render the claim indefinite.  The recited limitations appear to claim that the partial waistband is both attached and not attached to the fixed-waist short.  It is noted that the fixed-waist short's waistband is a portion of the fixed-waist short.  For examination purposes, based on the original disclosure, the claimed feature has been interpreted as a central portion of the undergarment's partial waistband not attached to the fixed-waist short.
	Claim 8 recites the limitation "the undergarment and the fixed-waist short having a shared rear waistband that extends from where the undergarment attaches to the fixed-waist short at each side", which renders the claim indefinite.  The claim has set forth the fixed-waist short having a waistband and the undergarment having a partial waistband.  It is not clear whether the "shared rear waistband" is a different waistband than the previously defined waistbands or a portion of a previously defined waistband.  For examination purposes, the term "shared rear waistband" is construed to be either a different waistband than the previously defined waistbands or a portion of a previously defined waistband. 
	Claim 9 recites the limitation "wherein the stitching of the partial waistband to the fixed-waist short is comprised of clean stitching the partial waistband to the fixed-waist short", which renders the claim indefinite. First, there is insufficient antecedent basis for "the stitching".  Second, the term "clean stitching" is not a commonly used term; and the original disclosure does not provide a standard for ascertaining the feature of "clean stitching".  For examination purposes, examiner has interpreted "clean stitching" as stitching with an orderly stitch line.
	Claim 12 recites the limitation "constructing the fixed-waist short to have beltloops", which renders the claim indefinite.  The claim has been set forth as a product claim; however, the limitation positively recites a process by the verb "constructing".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 15 recites the limitations "the fixed-waist short", "the integrated underwear", "the top front half", "the rear top portion", "the bottom", "the rear", "the front wall" and "the sideseams".  There is insufficient antecedent basis for these limitations in the claim.
	Claim 17 recites the limitation "the attaching". There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-7, 9-14 and 16-20 all depend from a rejected claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claim 2 appears to claim parts of the human body which is not directed to statutory subject matter (i.e. human per se) by reciting the limitation "a genital pouch formed into the underwear that supports a male user's genitals". See MPEP 2106, Section I. It is recommended that a phrase such as "configured to", "fitted to", "adapted to", or "when … in use" to be used in the limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 7-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belpaume (FR 2564706 A1).
Regarding claim 1, Belpaume discloses a pair of shorts (shorts 2; fig. 1; see English translation; page 6, ll. 1-10; claim 1) with an integral undergarment (inner panty 4; fig. 1; page 6, ll. 1-10) for wearing by a user, comprising: 
a fixed-waist short (shorts 2 having a fixed-waist when the shorts are positioned in a fixed state; fig. 1) constructed of a non-stretch or stretch material (a textile material is either stretch or non-stretch), the fixed-waist short having a waistband (waistband 5; fig. 1; page 6, ll. 1-10); 
an undergarment (inner panty 4; fig. 1) constructed of a stretch material (at least the upper band is elastic; fig. 1; page 6, para. 7-10, 25-30; claim 4), the undergarment having a partial waistband (front upper band 18; figs. 1-2; page 6, ll. 7-16; claim 1); 
wherein the undergarment's partial waistband extends along a top front half of the undergarment and is not attached to the fixed-waist short (band 18 extends at least along a central part of the top front half and is not attached to shorts 2; figs. 1-2; page 6, ll. 7-16; claim 1); 
the undergarment's partial waistband being attached to the fixed-waist short's waistband at both sides of the fixed-waist short (at positions 12, 14; figs. 1-2; page 6, ll. 11-20); and 
and wherein a rear top portion (a rear portion of the circular upper band; figs. 1-2) of the undergarment (panty 4; figs. 1-2) is attached to a bottom of the fixed-waist short's waistband at a rear of the short (attached to a bottom of waistband 5 at stitch line 6; figs. 1-2; page 6, ll. 3-6).
Regarding claim 3, Belpaume discloses the pair of shorts with an integral undergarment of claim 1, and further discloses wherein the partial waistband of the undergarment is constructed from a stretch material (elastic; fig. 1; page 6, para. 7-10, 25-30; claim 4).
Regarding claim 7, Belpaume discloses the pair of shorts with an integral undergarment of claim 1, and further discloses wherein the attachment of the undergarment to the bottom of the fixed-waist short's waistband extends from a first sideseam of the fixed-waist short to a second sideseam (extending between side seams at positions 12 and 14 in a direction marked by arrow 13; figs. 1-2; page 6, ll. 11-13).
Regarding claim 8, Belpaume discloses a fixed-waist short (shorts 2 having a fixed-waist when the shorts are positioned in a fixed state; fig. 1; see English translation; page 6, ll. 1-10; claim 1) with integrated underwear (inner panty 4; fig. 1; page 6, ll. 1-10) comprising: 
a fixed-waist short (shorts 2 having a fixed-waist when the shorts are positioned in a fixed state; fig. 1) constructed of a non-stretch or stretch material (a textile material is either stretch or non-stretch), the fixed-waist short having a waistband (waistband 5; fig. 1; page 6, ll. 1-10); 
an undergarment (inner panty 4; fig. 1) constructed of a stretch material (at least the upper band is elastic; fig. 1; page 6, para. 7-10, 25-30; claim 4), the undergarment having a partial waistband (front upper band 18; figs. 1-2; page 6, ll. 7-16; claim 1); 
wherein the undergarment's partial waistband extends along a top front half of the undergarment and is not attached to the fixed-waist short (band 18 extends at least along a central part of the top front half and is not attached to shorts 2; figs. 1-2; page 6, ll. 7-16; claim 1); 
the undergarment's partial waistband being attached to the fixed-waist short's waistband at both sides of the fixed-waist short (at positions 12, 14; figs. 1-2; page 6, ll. 11-20); 
the undergarment and the fixed-waist short having a shared rear waistband (a rear portion of the circular upper band of panty 4 and a rear portion of waistband 5 overlapping each other, forming a shared rear waistband; figs. 1-2; page 6, ll. 11-13) that extends from where the undergarment attaches to the fixed-waist short at each side (extending between two sides at positions 12 and 14 in a direction marked by arrow 13; figs. 1-2; page 6, ll. 11-13); and 
wherein a rear top portion (a rear portion of the circular upper band; figs. 1-2) of the undergarment is attached to the bottom of the fixed-waist short's waistband at the rear (attached to a bottom of waistband 5 at stitch line 6; figs. 1-2; page 6, ll. 3-6).
Regarding claim 10, Belpaume discloses the fixed-waist short with integrated underwear of claim 8, and further discloses wherein the fixed-waist short further comprising a fly (fly 21; fig. 1; page 6, ll. 28-31) that is constructed as part of the integrated underwear (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaume (FR 2564706 A1) in view of Kitsch (US 7,958,571 B2).
Regarding claim 2, Belpaume discloses the pair of shorts with an integral undergarment of claim 1, but does not disclose the under garment further comprising a genital pouch that is configured to support a male user's genitals.  However, Kitsch teaches wherein an undergarment (a boxer style brief 10; fig. 1; col. 3, ll. 28-37) comprising a genital pouch (genital pouch 18; fig. 1; col. 3, ll. 28-37) formed that is configured to support a male user's genitals (fig. 1; col. 3, ll. 28-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the undergarment further comprising a genital pouch that is configured to support a male user's genitals, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 13, Belpaume discloses the fixed-waist short with integrated underwear of claim 8, but does not disclose the garment further comprising a genital pouch for supporting male genitals.  However, Kitsch teaches wherein an undergarment (a boxer style brief 10; fig. 1; col. 3, ll. 28-37) comprising a genital pouch (genital pouch 18; fig. 1; col. 3, ll. 28-37) for supporting a male user's genitals (fig. 1; col. 3, ll. 28-37).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the undergarment further comprising a genital pouch for supporting a male user's genitals, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 14, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 13, but Belpaume does not disclose wherein the genital pouch comprises side panels that are formed in a section of a front wall descending from the integrated underwear's partial waistband.  However, Kitsch teaches wherein the genital pouch (genital pouch 18; fig. 1) comprises side panels (side panels 12; fig. 3; col. 4, ll. 19-24) that are formed in a section of a front wall (front walls 26; fig. 3; col. 4, ll. 19-24) descending from an integrated waistband (waistband 22; fig. 3; col. 4, ll. 19-24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the genital pouch comprises side panels that are formed in a section of a front wall descending from the integrated underwear's partial waistband, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 15, Belpaume discloses a fixed-waist short (shorts 2 having a fixed-waist when the shorts are positioned in a fixed state; fig. 1; see English translation; page 6, ll. 1-10; claim 1) with integrated underwear (inner panty 4; fig. 1; page 6, ll. 1-10) comprising: 
a fixed-waist short (shorts 2 having a fixed-waist when the shorts are positioned in a fixed state; fig. 1) being constructed of a non-stretch or stretch material (a textile material is either stretch or non-stretch), the fixed-waist short having a waistband (waistband 5; fig. 1; page 6, ll. 1-10); 
an integrated underwear (inner panty 4; fig. 1) being constructed of a stretch material (at least the upper band is elastic; fig. 1; page 6, para. 7-10, 25-30; claim 4), the integrated underwear having a partial waistband (front upper band 18; figs. 1-2; page 6, ll. 7-16; claim 1); 
wherein the integrated underwear's partial waistband extends along a top front half of the integrated underwear (band 18 extends at least along a central part of the top front half and is not attached to shorts 2; figs. 1-2; page 6, ll. 7-16; claim 1); 
the integrated underwear's partial waistband being attached to the fixed-waist short's waistband at both sides of fixed-waist short (at positions 12, 14; figs. 1-2; page 6, ll. 11-20); 
and wherein a rear top portion (a rear portion of the circular upper band; figs. 1-2) of the integrated underwear is attached to the bottom of the fixed-waist short's waistband at the rear of the short (attached to a bottom of waistband 5 at stitch line 6; figs. 1-2; page 6, ll. 3-6).
Belpaume does not disclose wherein the fixed-waist short with integrated underwear further comprising a genital pouch shaped to support a user's genitalia and phallus, wherein the genital pouch is on the front wall of the integrated underwear, the pouch being formed from a pair of side panels being substantially parallel and laterally spaced apart.  However, Kitsch teaches wherein an undergarment (a boxer style brief 10; fig. 1; col. 3, ll. 28-37) comprising a genital pouch (genital pouch 18; fig. 1; col. 3, ll. 28-37) shaped to support a user's genitalia and phallus (see figs. 1, 3; claim 1), wherein the genital pouch is on a front wall of the integrated underwear (see figs. 1, 3; claim 1), the pouch being formed from a pair of side panels (side panels 12; fig. 3; col. 3, ll. 38-40) being substantially parallel and laterally spaced apart (fig. 3; col. 3, ll. 38-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the fixed-waist short with integrated underwear further comprising a genital pouch shaped to support a user's genitalia and phallus, wherein the genital pouch is on the front wall of the integrated underwear, the pouch being formed from a pair of side panels being substantially parallel and laterally spaced apart, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 16, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 15, and Belpaume further discloses wherein the integrated underwear's partial waistband is attached at the sideseams of the fixed-waist short (extending between side seams at positions 12 and 14 in a direction marked by arrow 13; figs. 1-2; page 6, ll. 11-13).
Regarding claim 17, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 16,  but Belpaume does not disclose wherein the attaching of the integrated underwear's partial waistband to fixed-waist short is done by clean finish stitching.  However, fig. 1 of Belpaume depicts stitching of the integrated underwear's partial waistband to the fixed-waist short by orderly stitching lines 6.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the stitching configuration of the partial waistband to the fixed-waist short as disclosed by Belpaume is clean finish stitching.
Regarding claim 18, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 15, but Belpaume does not disclose wherein a lower extremity of the pouch extends under and rearwardly of the front wall to form a perineum portion for covering rearwardly past the scrotum and to the perineum of the user.  However, Kitsch teaches wherein a lower extremity of the pouch (see figs. 7-8; col. 3, ll. 27-37) extends under and rearwardly of the front wall (figs. 7-8; col. 5, ll. 21-28) to form a perineum portion for covering rearwardly past the scrotum and to the perineum of the user (figs. 7-8; col. 5, ll. 21-28; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein a lower extremity of the pouch extends under and rearwardly of the front wall to form a perineum portion for covering rearwardly past the scrotum and to the perineum of the user, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 19, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 15, but Belpaume does not disclose wherein the pouch has an inner lining that is smooth and seamless over a central penis-covering portion thereof.  However, Kitsch teaches wherein the pouch (genital pouch 18; fig. 1; col. 3, ll. 28-37) has an inner lining (inner layer 18'; fig. 7; col. 4, ll. 38-50) that is smooth and seamless over a central penis-covering portion thereof (fig. 7; col. 4, ll. 38-50; claim 7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the pouch has an inner lining that is smooth and seamless over a central penis-covering portion thereof, as taught by Kitsch, in order to provide a lower body garment adapted to be worn by a male user with improved comfort and support (Kitsch; col. 2, ll. 6-13).
Regarding claim 20, Belpaume and Kitsch, in combination, disclose the fixed-waist short with integrated underwear of claim 15, and Belpaume further discloses wherein the fixed-waist short further comprising a fly (fly 21; fig. 1; page 6, ll. 28-31) formed as part of the integrated underwear (fig. 1).
Claims 4-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Belpaume (FR 2564706 A1).
Regarding claim 4, Belpaume discloses the pair of shorts with an integral undergarment of claim 1, but does not explicitly disclose wherein the stretch material is a 4-way stretch material.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a stretch material for the undergarment as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a 4-way stretch material for the stretch material of the undergarment would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 5, Belpaume discloses the pair of shorts with an integral undergarment of claim 4, but does not explicitly disclose wherein the 4-way stretch material is a synthetic blend.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a 4-way stretch material as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a synthetic blend for the 4-way stretch material would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 6, Belpaume discloses the pair of shorts with an integral undergarment of claim 1, but does not explicitly disclose wherein the non-stretch or stretch material that the fixed-waist short is constructed from is polyester or synthetic or synthetic blend.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a material for the fixed-waist short as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a polyester or synthetic or synthetic blend for the fixed-waist short would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 9, Belpaume discloses the fixed-waist short with integrated underwear of claim 8, but does not clearly disclose wherein the stitching of the partial waistband to the fixed-waist short is comprised of clean stitching the partial waistband to the fixed-waist short.  However, fig. 1 of Belpaume depicts stitching of the partial waistband to the fixed-waist short by orderly stitching lines 6.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have recognized that the stitching configuration of the partial waistband to the fixed-waist short as disclosed by Belpaume is clean stitching.
Regarding claim 11, Belpaume discloses the fixed-waist short with integrated underwear of claim 8, but does not explicitly disclose wherein the stretch material of the integrated underwear is synthetic or synthetic blend.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected a specific stretch material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a synthetic or a synthetic blend for the integrated underwear would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Belpaume (FR 2564706 A1) in view of Counts (US 6,041,441 A).
Regarding claim 12, Belpaume discloses the fixed-waist short with integrated underwear of claim 8, but does not disclose wherein the fixed-waist short further comprising beltloops.  However, Counts teaches wherein a pair of shorts (shorts 10; fig. 1; col. 2, ll. 7-14) comprising belt-loops (belt loops 51; fig. 1; col. 2, ll. 37-41).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the undergarment as disclosed by Belpaume, with wherein the fixed-waist short further comprising beltloops, as taught by Counts, in order to provide the convenience for a wearer to use a belt when playing a contact sport (Counts; col. 2, ll. 37-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Vartanyan (US 2002/0053102 A1) teaches a combined waist-worn men's clothes article comprises an outside portion and an inside portion connected to each other, wherein the inner portion is configured to fit a male wearer's anatomical features.  Angheuta (US 5,029,345) teaches a man's underwear with side panels for supporting and protecting a male genital portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732